Citation Nr: 0309627	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for acne keloidis nuchae, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 December 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 30 percent 
evaluation for the veteran's service connected acne keloidis 
nuchae.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  An October 1999 dermatology clinical note described the 
veteran's disability as "exceptionally repugnant".

3.  The veteran has not been shown to require constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drug treatment or that more than 40 
percent of the entire body or more than 40 percent of exposed 
areas is affected.

4.  Six or more characteristics of disfigurement have not 
been shown.


CONCLUSION OF LAW

The criteria for a disability evaluation 50 percent, but no 
more, for acne keloidis nuchae have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.159, 4.1, 4.7, Part 4, 4.118 (prior to and 
from July 31, 2002), Diagnostic Codes 7800, 7806 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, during the course of the appeal, the section of 
the Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with the evaluation of skin disorders 
was changed, effective July 31, 2002.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
veteran was notified of the revised regulations.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993) in evaluation the 
veteran's disability pursuant to the revised criteria.

The Board additionally notes that in the document published 
in the Federal Register on July 31, 2002, (67 FR 49590) that 
amended that portion of the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities that addresses the 
skin, there was an error in the Supplementary Information 
portion of the preamble consisting of an incorrect 
restatement of regulatory text, which error was subsequently 
corrected in a republication of the regulation effective on 
August 30, 2002 but which has no material effect on the 
evaluation of the disability on appeal.  Inasmuch as the July 
31 2002 evaluation criteria for the skin are identical to the 
August 30, 2002 for the purposes of the instant appeal, it is 
unnecessary to undertake separate analysis pursuant to the 
respective versions.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.

Under the old rating criteria, the veteran's disability was 
evaluated pursuant to the provisions of Diagnostic Code 7806, 
entitled "Eczema".  The criteria provide that a 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  A 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  With slight, if any, exfoliation, exudation 
or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to July 31, 2002).

The revised criteria for Diagnostic Code 7806 provide that 
where more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is provided.  Where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, a 30 percent rating is provided.  Where 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, a 10 percent rating is applied.  
Where less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy required during the past 12-month period, a 
noncompensable rating is provided.  Alternatively, the 
disability may be rated as disfigurement of the head, face, 
or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Under the new criteria, Diagnostic Code 7800, disfigurement 
of the head, face, or neck provides an 80 percent rating with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  A 50 percent rating is 
designated with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 30 percent rating is for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 10 percent rating is provided for symptoms 
with one characteristic of disfigurement.  The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed 
on palpation.  Scar adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The veteran has a history of acne keloidis nuchae with tender 
cystic lesions on his posterior scalp that occasionally drain 
with a purulent discharge.  His disability was well described 
in 1997 with large boggy plaques on his posterior scalp 
involving approximately 25 percent of the scalp and without 
tenderness or drainage and with alopecia over the general 
area.  He had exacerbations approximately 1-2 times per week.

In the context of the current claim, an October 1999 
dermatology clinical note described the veteran's disability 
as "exceptionally repugnant".  A December 1999 VA 
examination described the disability as approximately 10.5 x 
8 centimeter in size, boggy, variably pigmented (hypo and 
hyperpigmented) plaque over the posterior aspect of the scalp 
and superior neck, not extending below the hairline.  
Pustules and mild serous to yellow tinged drainage was 
present in scattered areas.  Significant scarring over the 
entire area, with prominent alopecia present.  There were no 
pathology identified on the posterior neck, upper back, chest 
and the axillary and groin area.  Treatment with various 
medicines was noted with some aspects of compliance along 
with fundamental difficulty in treating the condition.  

The veteran was afforded another examination in August 2000, 
afforded by the same examiner who conducted the December 1999 
examination.  Clinical findings were essentially as 
previously reported.  The disability was characterized as 
falling in a spectrum of pustular scarring alopecias.  

The Board considers the old evaluation criteria more 
favorable to the veteran.  Nevertheless, his condition will 
be evaluated under both sets of criteria.  

The Board has reviewed the photographs in the record and 
accepts the October 1999 characterization of the disability 
as exceptionally repugnant.  Accordingly, under the old 
Diagnostic Code 7806 evaluation criteria, a 50 percent 
evaluation is for application.  Evaluating the veteran's 
disability under the old criteria for scars of the head, face 
and neck, Diagnostic Code 7800, would not be more beneficial 
inasmuch as the criteria also provides a maximum 50 percent 
evaluation even if the criteria were met for considering the 
disability in accordance with those diagnostic criteria.

Since alopecia is not listed in the Schedule under the old 
rating criteria, the veteran's disability would be considered 
under the rating criteria for eczema since the functions 
affected and the anatomical localization are analogous.  
Where a disability is not specifically listed in the 
Schedule, the disability will be considered under criteria 
where the function affected, the anatomical localization, and 
the symptomatology are analogous.  38 C.F.R. § 4.20.  

Under the new rating criteria, a higher, 60 percent 
evaluation, is allowed under Diagnostic Code 7806 but only 
when the veteran is under constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  In this case, while the veteran has been under 
treatment by antibiotics, such systemic therapy as 
immunosuppressive drugs is not shown in the record.  
Accordingly, a higher evaluation under Diagnostic Code 7806 
is not demonstrated or approximated. 

Assuming without deciding that the new criteria for 
disfigurement of the head, face or neck are applicable, a 
rating in excess of 50 percent is not shown.  While the 
veteran has multiple keloid scars, he does not have a single 
scar in excess of 5 or more inches.  Considering the affected 
area is described as boggy, missing underlying soft tissue is 
not shown and there is no indurated and inflexible skin in 
the affected area.  Accordingly, even assuming without 
deciding the presence of the remaining characteristics, 6 or 
more characteristics of disfigurement are not shown, and, 
therefore, a rating in excess of 50 percent under the new 
criteria is not shown or approximated. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the scarred area covered by the disability is not 
described as painful, unstable or in a location causing 
functional limitation. 

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.

In that vein, the Board additionally notes that the new 
rating criteria provides separate ratings for alopecia 
areata, Diagnostic Code 7831, which, with loss of all body 
hair, allows for a 10 percent rating; however, the facts do 
not support a compensable evaluation thereunder because a 
loss of all hair is not demonstrated.  Furthermore, pursuant 
to Diagnostic Code 7830 for scarring alopecia, a 20 percent 
rating is provided where the condition is affecting more than 
40 percent of the scalp and where it affects 20 to 40 percent 
of the scalp, a 10 percent evaluation is provided.  Inasmuch 
as scarring is specifically contemplated in support of the 
assigned rating under Diagnostic Codes 7800 and 7806, a 
separate rating for alopecia is not for application in this 
instance because to do so would result in pyramiding.  

The Board is mindful that the veteran has asserted that his 
acne has worsened and has provided more recent photographs.  
However, the photographs and accompanying assertions of 
treatment do not suggest a basis to alter the foregoing 
analysis because the enumerated criteria for higher 
evaluation are neither asserted or otherwise suggested and 
the asserted manifestations of worsening are embraced by the 
assigned evaluation.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an evaluation in excess of 50 percent.  
Therefore, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 percent evaluation for the  skin 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or  frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular  standards.  See 38 C.F.R. § 
3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected skin disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning  
capacity resulting from service-connected disability in  
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule]  are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of  disability."  38 
C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a skin disability, but the required  manifestations have 
not been shown in this case.  The  Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
skin disability and interference with employment is not 
demonstrated.  The appellant has not offered any objective 
evidence of any symptoms due to the skin disability that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App.  337, 338-339 (1996) (When 
evaluating an increased rating  claim, it is well established 
that the Board may affirm an  RO's conclusion that a claim 
does not meet the criteria  for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on  its own.)




ORDER

Entitlement to increased evaluation for acne keloidis nuchae 
is granted, subject to the provisions governing the award of 
monetary benefits. 



		
	C. P. RUSSELL
	Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

